Exhibit 10.52
 
 


***  Where this marking appears throughout this Exhibit 10.52, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


CRUDE OIL STORAGE SERVICES AGREEMENT


    THIS CRUDE OIL STORAGE SERVICES AGREEMENT (this “Agreement”) is entered into
effective as of June 1, 2008 (the “Effective Date”) by and between SemCrude,
L.P., a Delaware limited partnership (“Operator”), with offices at 11501 South
I-44 Service Road, Oklahoma City, Oklahoma 73173, and VITOL INC., a Delaware
corporation (“Customer”), with offices at 1100 Louisiana, Houston, Texas 77002
(each referred to individually as “Party” or collectively as “Parties”).


W I T N E S S E T H:
 
    In consideration of the mutual covenants and agreements hereinafter
available to the Customer set forth, the Parties hereby agree as follows:


     1.
Storage Services: Operator hereby agrees to provide to the Customer, crude oil
storage services (“Storage Services”) in the Operator’s Cushing, Oklahoma North
terminal located at 908 East Deep Rock Road in Cushing, Oklahoma (the
“Facility”).  During the Term (hereinafter defined) of this Agreement, Operator
agrees to make two million (2,000,000) barrels of dedicated storage capacity
(the “Operating Capacity”) available and provide Storage Services for the
storage of Customer’s Crude Oil (hereinafter defined) under the terms and
conditions of this Agreement.  The two million (2,000,000) barrels of dedicated
storage capacity in no case will consist of any one tank having a shell capacity
of less than two hundred and fifty thousand (250,000) barrels during the term.
The crude oil/condensates of Customer that are the subject of the Storage
Services hereunder shall have a true vapor pressure not to exceed 10.9 psia
(“Crude Oil”).

 
  
Operator warrants that it has title to the Facility free of liens or
encumbrances, which either now or hereafter will interfere with or prevent
Customer’s enjoyment of the Storage Services to be provided to it under this
Agreement; provided, however, that Operator has granted, may have granted and/or
may grant mortgages or security interests to its lenders in and to the Facility;
provided that no such mortgage or security interest shall encumber or apply to
Customer’s Crude Oil.

 
     2.
Term:  This Agreement shall have an initial term of twenty five (25) months
commencing on the Effective Date and shall thereafter automatically renew for
successive three (3) month terms until terminated by either party by delivering
notice of such termination to the other party at least sixty (60) days prior to
expiration of the then-current term (collectively, the “Term”).



 
1
 
 
 
     3.
Payments:  For and during the Term, Customer shall pay Operator, for the Storage
Services as follows:



 
A.
For each month of the Term, a monthly storage fee of *** per barrel of Operating
Capacity (the “Monthly Storage Fee”), for a total of *** per month, regardless
of the actual volume of Crude Oil placed in the Facility;



 
B.
For each month of the Term in which Operator accepts Crude Oil volumes in excess
of the Operating Capacity, if any, a monthly storage fee equal to *** per barrel
of actual volume placed in the Facility in excess of the Operating Capacity
during said month; and



 
C.
A pump over fee equal to *** per barrel of actual volume of Crude Oil moved by
Operator from the Facility to a third party connecting carrier.

 
  
Operator shall invoice Customer monthly for the foregoing fees, invoicing the
Monthly Storage Fee in advance and the other fees in arrears.  Such fees shall
be due and payable by Customer to Operator within ten (10) days after delivery
of the invoice.  The Monthly Storage Fee shall be nonrefundable regardless of
whether Customer ever actually uses the Storage Services.  If amounts payable by
Customer to Operator under this Agreement are not paid by the due date specified
herein, Customer shall pay interest on such past due amount(s) from the due date
thereof until such amount(s) is paid in full at the rate equal to the lesser of
the prime rate as published in the Wall Street Journal plus two percent (2%) or
the maximum interest rate allowed by Applicable Laws.  For purposes of this
Agreement, “Applicable Laws” means and includes any and all federal, state and
local laws (including environmental laws), ordinances, orders, rules, and
regulations of all governmental bodies (state, federal and municipal) applicable
to or having jurisdiction over the use, occupancy, operation and maintenance of
the Facility, as such laws may be amended, modified, enacted or promulgated from
time to time.

 
     4.
Measurement: Operator shall keep records of receipts into and withdrawals from
the Facility and the quantities of Customer’s Crude Oil stored in the
Facility.  The data reflected on such records shall be furnished to Customer on
a monthly basis in a mutually agreeable report format. All receipts of
Customer’s Crude Oil into and out of the Facility shall be measured by custody
transfer meters on the inlet and outlet flanges on Operator’s pipelines serving
the Facility. Customer may witness the custody transfer meter proving by
providing written notification to Operator’s Facility supervisor of its desire
to have an independent inspector witness such proving.

 
 
2
 
 


     5.
Maintenance: Operator shall maintain the portions of the Facility associated
with the Storage Services and related services provided to Customer hereunder in
proper operating condition in accordance with Applicable Laws and industry
standards, including API 653 standards for tank inspection and
maintenance.  Operator shall coordinate scheduled inspections or maintenance
with Customer to minimize any negative impact on Customer’s operations.  Notice
shall be given by Operator to Customer not less than ninety (90) days before
beginning any scheduled procedure making the Storage Services unavailable to
Customer.  Operator shall make commercially reasonable efforts to minimize the
time Storage Services are unavailable to Customer and endeavor to continue the
provision of such Storage Services as quickly as reasonably possible.  If the
Operating Capacity is unavailable for use by Customer hereunder for more than
ten (10) consecutive days due to scheduled maintenance, then for each ten (10)
consecutive day period of downtime, Customer’s subsequent Monthly Storage Fee
shall be reduced by an amount equal to the portion of the Monthly Storage Fee
allocable to the unavailable Storage Services, which shall be based on the ratio
of the amount of Storage Services unavailable during such time period to the
Operating Capacity times the Monthly Storage Fee.



     6.
Title to Crude Oil; Taxes.   Title to all of Customer’s Crude Oil placed in the
Facility for storage hereunder shall remain in Customer.  Customer shall pay any
taxes, including ad valorem taxes, assessments or charges that may be assessed
against the Crude Oil stored by Customer under this Agreement.  Customer agrees
to reimburse Operator for any such taxes, assessments or charges paid by
Operator for the benefit of Customer or, as required by law, on behalf of
Customer within thirty (30) days of Operator’s written invoice therefor;
provided that such invoice shall include supporting documentation showing the
basis of Customer’s responsibility for such taxes, assessments or
charges.  Operator shall report and pay all franchise and property taxes
assessed against the Facility including all real and personal property
associated therewith.



     7.
Shipment of Crude Oil To and From the Facility; Scheduling.  Operator shall
operate the Facility in a manner that allows shipments of Crude Oil into and out
of the Facility twenty-four (24) hours per day, seven (7) days per week subject
to the requirements of the next paragraph.  Customer and its employees shall be
subject to and abide by the rules of the Facility, and shall instruct its
contractors to abide by such rules, which shall not substantially deviate from
standard industry practice.  Customer will be solely responsible for any pump
over fees charged by third party carriers for movements of Customer’s Crude Oil
to and from the Facility.



 
Customer shall provide Operator with a shipment schedule on or before the
twenty-fifth (25th) day of each calendar month advising Operator as to the
nominations and quantity of Crude Oil Customer expects to be delivered to and
from the Facility during the following calendar month and including the
approximate dates of each shipment.  Operator shall, by written notice to
Customer given no later than the thirtieth (30th) day of the month in which such
shipment schedule is received, confirm the shipment schedule as proposed or
notify Customer of any necessary revisions to such shipment schedule.  If
revisions are necessary, Customer shall then furnish Operator with a final
shipment schedule.  Customer and Operator shall coordinate deliveries and
receipts of Crude Oil and each shall provide the other with such notices and
information as may be necessary to assure the delivery of Crude Oil to and from
the Facility in accordance with each shipment schedule.  Shipment schedules may
be modified in writing by mutual agreement of the Parties from time to time, as
reasonably requested by either Party.

 
 
3
 
 


     8.
Insurance.  Operator will not insure the Crude Oil.  If Customer desires to
insure the Crude Oil while it is in storage at the Facility, Customer will bear
the cost of such insurance.  Each Party will obtain and maintain in full force
and effect during the Term of this Agreement insurance coverages of the
following types and amounts and with insurance companies rated not less than A-,
IX by A.M. Best, or otherwise reasonably satisfactory to the other Party: (a)
worker’s compensation insurance complying with Applicable Law and employer’s
liability insurance with limits of $1,000,000 each accident, $1,000,000 disease
each employee, and $1,000,000 disease policy limit; (b) commercial or
comprehensive general liability insurance on an occurrence form with a combined
single limit of $1,000,000 each occurrence, and annual aggregates of $2,000,000,
for bodily injury and property damage, including coverage for blanket
contractual liability, broad form property damage, personal injury liability,
independent contractors, products/completed operations, and sudden and
accidental pollution, and, where applicable, the explosion, collapse, and
underground exclusion will be deleted; (c) automobile liability insurance
complying with Applicable Law with a combined single limit of $1,000,000 each
occurrence for bodily injury and property damage to include coverage for all
owned, non-owned, and hired vehicles; (d) excess or umbrella liability insurance
with a combined single limit of $10,000,000 each occurrence, and annual
aggregates of $10,000,000, for bodily injury and property damage covering excess
of the required employer’s liability insurance, commercial or comprehensive
general liability insurance, and automobile liability insurance; and (e) sudden
and accidental pollution legal liability coverage in a minimum amount of
$5,000,000 per occurrence, $10,000,000 aggregate, for injury to persons or
damage to property resulting from any release, spillage, leak or discharge of
Crude Oil from the Facility into the ambient air, surface water, groundwater,
land surface or subsurface strata.  Such insurance shall include coverage for
clean up and remediation expenses that is not subject to sub-limits.

 
 
Each Party will provide the other Party certificates showing evidence of the
required insurance coverage as of the Effective Date of this Agreement. The
required limits are minimum limits and will not be construed to limit the
Parties’ liability.  Each Party will bear the cost of its respective insurance
policies required above.  For purposes of this Agreement, “Affiliate” means,
with respect to any entity, any other entity controlling, controlled by or under
common control with such entity, whether directly or indirectly through one or
more intermediaries.  As used in the preceding definition, “control” and its
derivatives mean legal, beneficial or equitable ownership, directly or
indirectly, of more than fifty percent (50%) of the outstanding voting capital
stock (or other ownership interest, if not a corporation) of an entity or
management or operational control over such entity.



     9.
Indemnification.  Operator will indemnify, defend, and hold harmless Customer,
its Affiliates, and its and their respective officers, directors, members,
partners, shareholders, employees and agents (“Operator Indemnified
Entities”)  from and against any claims, actions, judgments, liabilities,
losses, costs, damages, fines, penalties and expenses (“Liabilities”) in
connection with this Agreement to the extent arising from: (a) the negligence or
willful misconduct of Operator, its Affiliates or their respective employees,
agents or contractors; (b) the failure of Operator to comply with the terms and
conditions of this Agreement; or (c) any environmental losses such as Crude Oil
discharges or violations of environmental laws caused by Operator or its
employees, representatives, agents or contractors, in performing its obligations
under this Agreement.

 
 
4
 
 
 
 
Customer will indemnify, defend, and hold harmless Operator, its Affiliates, and
its and their respective partners, officers, directors, members, shareholders,
employees and agents (“Customer Indemnified Entities”) from and against any
Liabilities in connection with this Agreement to the extent arising from: (a)
the negligence or willful misconduct of Customer, its Affiliates or their
respective employees, agents or contractors; (b) the failure of Customer to
comply with the terms and conditions of this Agreement; or (c) any environmental
losses such as Crude Oil discharges or violations of environmental laws caused
by Customer or its employees, representatives, agents or contractors, in
performing its obligations under this Agreement.  The indemnities expressed in
this Agreement will survive the expiration or termination of this Agreement.

 
 
The Customer Indemnified Entities or Operator Indemnified Entities, as the case
may be, agree to notify the indemnifying Party as soon as practicable after
receiving notice of the assertion of any claim brought against it within the
indemnities of this Agreement, shall furnish the other Party with complete
details within its knowledge and each Party shall render all reasonable
assistance requested by the other in the defense.  The indemnifying Party shall
have the right to conduct the defense of any asserted claims. If the
indemnifying Party fails to assume the defense promptly after a claim is brought
against the other Party or any other party entitled to indemnification by the
indemnifying Party under this Section, such other Party may conduct such defense
with all costs, including reasonable attorneys’ fees, at the indemnifying
Party’s expense.  The non-indemnifying Party is not authorized to compromise or
settle any claim without the indemnifying Party’s approval which shall not be
unreasonably withheld.



     10.
Default; Remedies:



 
A.
The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:



 
i.
Any failure by Customer to make any payment required hereunder on or before the
specified due date, where such failure continues for five (5) days after receipt
of written notice from Operator;

 
 
ii.
A failure by either Party to observe and perform any other material provision or
covenant of this Agreement to be observed or performed by such Party other than
obligations to make any payment, where such failure continues for ten (10)
business days after receipt of written notice thereof from the other Party,
except that the non-defaulting Party shall agree to extend the cure period for a
reasonable period of time (within its discretion) if the alleged default is not
reasonably capable of cure within the ten (10) business day period and the
defaulting Party proceeds diligently to cure the default; or

 
 
5
 
 


 
iii.
Either Party (a) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (b) becomes insolvent or is generally unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due; (c) makes a general assignment, arrangement or composition with
or for the benefit of its creditors; (d) institutes or has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (1) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (2) is not dismissed, discharged, stayed or
restrained within thirty (30) days; (e) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (f) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for all or substantially all its
assets; (g) has a secured party take possession of all or substantially all its
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on against all or substantially all its assets
and such secured party maintains possession, or any such process is not
dismissed, discharged, stayed or restrained within thirty days; (h) causes or is
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(a) to (g) inclusive; or, (i) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts.

 
 
B.
Upon an Event of Default, the non-defaulting Party may terminate this Agreement
upon notice to the defaulting Party and/or pursue other rights or remedies
available under Applicable Law.

 
     10A.
Warehouseman’s Lien.  Operator will have a warehouseman’s lien upon such amount
of Crude Oil in the Facility whose market value equals any amounts owed to
Operator hereunder which have not been or are not paid when due under this
Agreement (regardless of  whether such amounts are owed for the Crude Oil then
in the Facility).  Customer shall provide ten (10) days’ advance written notice
to Operator if it intends to transfer title to any  Crude Oil at the Facility to
a third party and promptly shall notify Operator in writing upon learning that a
third party claims an interest in the Crude Oil in the Facility.  Such notice
will set forth the name and business address of the third party and the interest
claimed.

 
     11.
Expiration/Termination of Term:  Upon expiration of the Term or termination of
this Agreement for any reason, Customer shall remove all its Crude Oil from the
Facility not later than the last day of the term or within ten (10) days after
any earlier termination of this Agreement pursuant to the terms hereof.

 
 
6
 
 
 
 
In the event all Crude Oil cannot be delivered to or removed by Customer,
Operator shall purchase the remaining Crude Oil from Customer and/or its
permitted assignee at a current market price to be mutually agreed between the
Parties.  Operator shall be entitled to deduct amounts owed by Customer under
this Agreement from the price paid to Customer.  Any remaining Crude Oil shall
be independently gauged and measured by an independent inspection company, the
cost of which shall be borne by Customer, and the measurements determined by the
independent inspection company shall be binding on the Parties.

 
     12.
Force Majeure and Abatement:  In the event either Party hereto is rendered
unable, wholly or in part, by Force Majeure, to carry out its obligations
hereunder (except for an obligation to pay money), then by such Party giving
written notice and full particulars of such Force Majeure to the other Party as
soon as reasonably possible after the occurrence thereof, the obligation of the
Party giving such notice, so far as it is affected by such Force Majeure, shall
be suspended during the continuance of any inability so caused but for no longer
period and in no event beyond the expiration of the Term of this Agreement; and
such cause shall, as far as possible, be remedied with all reasonable dispatch.

 
 
The term “Force Majeure” as employed herein shall mean acts of God, strikes,
lockouts, or other industrial disturbances, acts of the public enemy, wars,
terrorism, vandalism, insurrections, riots, lightning, epidemics, earthquakes,
fires, floods, storms, washouts, explosions, and any governmental, commission or
agency regulation, order, restraint or prohibition having jurisdiction of the
Parties hereto, or jurisdiction of parties supplying labor, material, or any
item or items necessary or desirable for the performance of this Agreement, and
any other causes, not within the control of the Party claiming a suspension
which, by the exercise of due diligence, such Party shall not have been able to
avoid or overcome.

 
 
In the event that all or any substantial part of the Facility is destroyed by
fire or other casualty or is rendered partially or wholly unusable by a Force
Majeure event, the Monthly Storage Fee hereunder, or a fair and just proportion
thereof according to the nature and extent of the damage sustained in loss of
use of the Operating Capacity for Storage Services hereunder, shall at the time
of such injury abate, without extending the Term of this Agreement, until said
Storage, shall have been fully restored.  If such damage to the Facility causes
fifty percent (50%) or more of the Operating Capacity for Storage Services to be
unusable, then either Party shall have the option to terminate this Agreement
exercisable by notice to the other Party within thirty (30) days after the date
of the casualty.  If this Agreement is not so terminated within such time
period, then Operator shall be deemed to have agreed to repair and restore the
Facility and/or provide reasonable replacement Operating Capacity within the
Facility.  The length of time that Operator shall have to make such repairs
hereunder shall in no event exceed a period of six (6) months from the date of
casualty.  If Operator fails to complete such repairs within said six (6) month
period, Customer shall have the option (i) to terminate this Agreement as of the
date of such casualty by giving written notice to Operator not later than thirty
(30) days after said six (6) month period or (ii) to exercise any and all rights
necessary to cause Operator to complete such repairs.

 
 
7
 
 


     13.
Limitation of Liability; Disclaimer of Warranty:



 
A.
EXCEPT WITH RESPECT TO CLAIMS MADE BY THIRD PARTIES FOR WHICH A PARTY MUST
INDEMNIFY THE OTHER PARTY PURSUANT TO SECTION 9 ABOVE, OR UNLESS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES’ LIABILITY FOR DAMAGES IS
LIMITED TO DIRECT, ACTUAL DAMAGES ONLY AND NEITHER PARTY SHALL BE LIABLE FOR
SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN
TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR
THE TERMINATION OF THIS AGREEMENT.



 
B.
Title to Crude Oil will not pass to Operator, and Operator will not be liable as
an insurer of Crude Oil.  Operator will not be liable to Customer for chemical
deterioration of Crude Oil caused by stagnant storage or normal
evaporation.  except as expressly provided in this Agreement, Operator makes no
representations or warranties, express or implied, including any implied
warranty of merchantability or fitness for a particular purpose.



     14.
Compliance With Laws:

 
 
A.
Operator represents, warrants and covenants as of the Effective Date of this
Agreement that:

 
 
i.
Operator is in material compliance with all laws, regulations, ordinances,
orders, judgments and decrees involving all Applicable Laws, including all
environmental Applicable Laws, pertaining to operation of the Facility and has
not received any notification that it is not presently in such compliance;

 
 
ii.
The Facility is structurally sound and safe and Operator does not know of any
leaks in the storage tanks, pipelines, injection stations, loading facilities or
other equipment or any other situation at the Facility that could cause
environmental danger, generate environmental Liabilities or be detrimental to
the environment;

 
 
iii.
During the Term of this Agreement, Operator shall maintain and operate the
Facility in good serviceable condition and in a manner that materially complies
with all reasonable and prudent industry standards adopted and used in
commercial, high quality crude oil storage facility and with all Applicable
Laws, including all environmental Applicable Laws; and

 
 
8
 
 


 
iv.
It is in material compliance with all Applicable Laws regarding worker
occupational safety and training.

 
 
Without limiting the applicability of Section 10A(ii) of this Agreement to any
other representation, warranty or covenant set forth in this Agreement, any
breach or alleged breach of the foregoing representations is subject to the
notice and cure period provisions set forth in Section 10A(ii).



 
B.
In the event of any spill or discharge of Crude Oil or other hazardous substance
reportable under Applicable Laws occurring at the Facility, Operator shall take
all steps (if any) required under Applicable Laws including undertaking measures
to prevent or mitigate resulting pollution damage.  Operator shall notify
Customer within 24 hours of any such clean-up or remediation operations, and
shall perform such operations in accordance with Applicable Laws or as may be
directed by any governmental authority.



 
C.
All reports or documents rendered by Operator to Customer shall, to the best of
its knowledge and belief, accurately and completely reflect the facts about the
activities and transactions to which they relate.  Operator promptly shall
notify Customer if at any time it has reason to believe that the records or
documents previously furnished no longer are accurate or complete.



   15.
Notices:  All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by facsimile or
overnight courier to the respective Party’s address set forth below and to the
attention of the person or department indicated.  A notice given by facsimile
shall be deemed to have been received when transmitted to the other Party (if
confirmed by the notifying Party’s transmission report), or on the following
business day if received after 5:00 p.m. local time.  A notice given by
overnight courier shall be deemed to have been received when the notice is
actually delivered to or refused by the other Party, as reflected in the courier
company’s delivery records.  A Party may change its address or facsimile number
by giving written notice in accordance with this Section, which is effective
upon delivery.



If to Operator to:


SemCrude, L.P.
11501 South I-44 Service Road
Oklahoma City, Oklahoma 73173
Attn:  Jeff Matthews
Facsimile:  (405) 691-5192


With a copy to:
 
Hall, Estill, Hardwick, Gable, Golden & Nelson
320 South Boston, Suite 400
Tulsa, OK 74103-3708
Attn:  Michael D. Cooke, Esq.
Facsimile:  (918) 594-0505
 
 
9
 
 


If to Customer to:


Vitol Inc.
1100 Louisiana
Suite 5500
Houston, Texas 77002
Attn:  Michael McGowan, Mickey Barrett
Facsimile:  (713) 230-1200
 
     16.
Confidentiality:



 
A.
The specific terms and conditions of this Agreement are confidential and neither
Party shall disclose them to any third party except (i) as may be required by
court order, Applicable Laws or a governmental authority, or (ii) to such
Party’s or its Affiliates’ employees, auditors, consultants, banks, financial
advisors and legal advisors.  The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of one (1)
years following termination.



 
B.
In the case of disclosure covered by Section 16A(i) and if the disclosing
Party’s counsel advises that it is legally obligated to do so, the disclosing
Party shall notify the other Party in writing of any proceeding of which it is
aware which may result in disclosure, and use reasonable efforts to prevent or
limit such disclosure.  The Parties shall be entitled to all remedies available
at law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.



 
C.
Each Party shall obtain the review and approval, which approval shall not be
unreasonably withheld or delayed, by the other Party of any press release that
refers to such other Party or that describes this Agreement.



     17.
Assignment:



 
A.
This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their respective successors and permitted assigns.

 
 
B.
Either Party may assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
with the prior written consent of the other Party, which consent shall not be
unreasonably withheld.  If written consent is given for any assignment, the
assignor shall remain jointly and severally liable with the assignee for the
full performance of the all obligations under this Agreement unless the Parties
otherwise agree in writing.  In the event written consent to a partial
assignment by Customer of its right to receive Storage Services under this
Agreement is given by Operator, Customer shall (i) be the sole contact for
Operator under this Agreement, (ii) continue to pay all sums due under this
Agreement on behalf of itself and its partial assignee regardless of whether
Customer’s partial assignee pays amounts due to Customer, and (iii) be solely
responsible for collecting all sums due to Customer from its partial assignee as
a result of such partial assignment.  Notwithstanding the foregoing, Operator
shall have the right to assign this Agreement without Customer’s consent to
SemGroup Energy Partners, L.P. or a controlled subsidiary thereof at any time.

 
 
10
 
 


 
C.
Any attempted assignment in violation of this Article shall be null and void ab
initio.

 
 
D.
If requested by Customer, Operator will: (i) disclaim any interest in Customer’s
Crude Oil in the Facility except for its right to assert a warehouseman’s lien
as described in Section 10B; (ii) grant Customer the right to make a UCC-1
notice filing on the Crude Oil; (iii) make commercially reasonable efforts to
obtain lender waivers acknowledging Customer’s priority interest in the Crude
Oil from all present or future lenders with a security interest in Operator’s
Facility or other oil assets.  If requested by Operator, Customer will disclaim
any interest in the Facility other than the rights granted Customer under this
Agreement.

 
     18.
Inspection.  Upon reasonable advance notice to Operator, Customer requires
ingress/egress to the tanks containing its Crude Oil at all times for the
purpose of performing independent inspections, independent measurements, and
sealing the inlet and outlet shell valves to the tanks containing Customer’s
Crude Oil.  During any such access, Customer’s employees, contractors and agents
shall abide by and comply with Operator’s reasonable security and safety
policies and procedures for the Facility.

 
     19.
Nature of the Transaction and Relationship of Parties.   This Agreement shall
not be construed as creating a partnership, association, joint venture or lease
between the Parties.  It is understood that each Party has complete charge of
its employees and agents in the performance of its duties hereunder, and nothing
herein shall be construed to make either Party, or any employee or agent of the
either Party, an agent or employee of the other Party.

 
     20.
No Third Party Beneficiary: Nothing contained in this Agreement shall be
considered or construed as conferring any right or benefit on a person not a
Party to this Agreement and neither this Agreement nor the performance hereunder
shall be deemed to have created a joint venture or partnership between the
Parties.



     21.
No Waiver; Cumulative Remedies.



 
A.
The failure of a Party hereunder to assert a right or enforce an obligation of
the other Party shall not be deemed a waiver of such right or obligation.  The
waiver by any Party of a breach of any provision of, or Event of Default under,
this Agreement, shall not operate or be construed as a waiver of any other
breach of that provision or as a waiver of any breach of another provision of,
or Event of Default under, this Agreement, whether of a like kind or different
nature.

 
 
B.
Each and every right granted to the Parties under this Agreement or allowed it
by law or equity shall be cumulative and may be exercised from time to time in
accordance with the terms thereof and Applicable Law.

 
 
11
 
 


   22.
Governing Law:



 
A.
This Agreement shall be governed by, construed and enforced under the laws of
the State of Oklahoma without giving effect to its conflicts of laws principles.

 
 
B.
Each of the Parties hereby irrevocably submits to the exclusive jurisdiction of
any federal court of competent jurisdiction situated in the Northern District of
Oklahoma, or, if such federal court declines to exercise or does not have
jurisdiction, in any Oklahoma State Court in Tulsa County, Oklahoma (without
recourse to arbitration unless both Parties agree in writing), and to service of
process by certified mail, delivered to the Party at the address indicated
above.  Each Party hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection to personal jurisdiction, whether on grounds of
venue, residence or domicile.

 
 
C.
Each Party waives, to the fullest extent permitted by Applicable Law, any right
it may have to a trial by jury in any proceedings relating to this Agreement.

 
   23.
Miscellaneous:



 
A.
If any Article, Section or provision of this Agreement shall be determined to be
null and void, invalid or unenforceable by a court of competent jurisdiction,
then for such period that the same is void, invalid or unenforceable, the
remaining portions of this Agreement shall remain in full force and effect and,
if appropriate, such void, invalid or unenforceable provision shall be modified
or replaced to give effect to the underlying intent of the Parties hereto and to
the intended economic benefits of the Parties.

 
 
B.
The terms of this Agreement constitute the entire agreement between the Parties
with respect to the matters set forth in this Agreement, and no representations
or warranties shall be implied or provisions added in the absence of a written
agreement to such effect between the Parties.  This Agreement shall not be
modified or changed except by written instrument executed by the Parties’ duly
authorized representatives.

 
 
C.
No promise, representation or inducement has been made by either Party that is
not embodied in this Agreement, and neither Party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.

 
 
D.
All audit rights, payment, confidentiality and indemnification obligations shall
survive the expiration or termination of this Agreement.

 
 
E.
Each Party shall exercise reasonable care and diligence to prevent any illegal
or unethical actions or conditions that could result in a conflict with the
other Party’s best interests.

 
 
F.
This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.

 
 
12
 
 


 
G.
References in this Agreement to “days,” “months” or “years” will mean to
calendar days, months and years unless otherwise indicated.  The word
“including” does not limit the preceding words or terms.  The words “hereof”,
“herein”, “hereunder” and words of similar import refer to this Agreement as a
whole and not to any specific Section, paragraph or provision.  All section
titles and headings in this Agreement are merely for convenience, and will not
limit in any way the interpretation of this Agreement.  No provision of this
Agreement will be construed against or interpreted to the disadvantage of any
Party by reason of such Party’s having drafted such provision.



 
H.
Each Party warrants that it has full corporate power to execute, deliver and
perform this Agreement, and has all the consents, authorizations and approval to
do so.  Each Party warrants that the execution, delivery and performance of
this  Agreement does not contravene or constitute a default under any provision
of its articles of incorporation  or by-laws or any contractual restriction
binding on the Party.  Each Party is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation (or formation)
and is duly qualified and in good standing as a foreign entity in the State of
Oklahoma.





(Signature Page Follows)


 
13
 
 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
effective as of the Effective Date.


 

 
“Operator”:
         
SEMCRUDE, L.P., a Delaware Limited Partnership
                   
By:
/s/ Peter L. Schwiering
 
Print Name:
Peter L. Schwiering
 
Title:
V.P.
             
“Customer”:
         
VITOL INC.
                     
By:
/s/ Jeffery Hepper
 
Print Name:
Jeffery Hepper
 
Title:
Sr. V.P.

